Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Claims 1, 8, 15, and 24 are amended. Claims 1, 3-9, 11-20, and 22-24 remain pending in this application and an action on the merits follow.
Applicant’s amendment has not overcome the Examiner’s rejection under 35 USC § 101.
Applicant’s amendment to claims 1, 8, and 15 has not overcome the Examiner’s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-20, and 22-24 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 8, and 15 are directed to an abstract idea without significantly more.  Claims 3-7, 9, 11-14, 16-20, and 22-24 fail to remedy these deficiencies.
The limitation of monitoring, tracking, and updating steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a scanner” and “a memory having stored thereon 
The claimed concept of a method that allows for users to transmit safeguard/protect information identifying the specific patient in accordance with certain rules (i.e., HIPAA) is a method of managing relationship or interactions between people. That is, other than reciting “a server”, nothing in the claim element precludes the steps from practically being performed by organized human activities. This concept falls within the Certain Methods of Organizing Human Activity Grouping. The performance of the claim limitation applying by the processor does not preclude the claim limitation from being in the certain methods of organizing human activity group. Accordingly, the claim recites an abstract idea.

These claims recite additional elements - using a scanner to perform both obtaining and receiving steps, using the processor and the memory to perform receiving, monitoring, tracking, and updating steps, and using a NTEP certified scale to perform weighing. The claimed scanner is not specially programmed and performs functions as all other scanners can do. Therefore, the scanner is not considered as “particular machine” (See MPEP § 2106.05(b)). The claimed processor and the memory are not specially programmed and cannot be specially identified. Therefore, the processor and the memory are not considered as “particular machine” (See MPEP § 2106.05(b)). Under broadest reasonable interpretation, the NTEP certified scale is a scale used by the manufacturer in commercial application. The NTEP certified scale just perform weighing functions as other normal scales. Therefore, the claimed NTEP certified scale are not specially programmed and cannot be specially identified. Therefore, the NTEP certified scale is not considered as “particular machine” (See MPEP § 2106.05(b)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 8, and 15 are directed to an abstract idea.
When “a processor and a memory” are considered individually, the claimed processor and the memory are not specially programmed and cannot be specially identified. Therefore, the processor and the memory are not considered as “particular 
When “a scanner associated with a retail store” is considered individually, the claimed scanner are not specially programmed and performs functions as all other scanners can do. Therefore, the scanner is not considered as “particular machine” (See MPEP § 2106.05(b)). When “the scanner” is considered as an ordered combination, the claimed scanner limits the use of the abstract idea to a particular technological environment, which is inventory management. Since the scanner limits the application of the abstract idea to a particular technology environment, the claim does not amount to significantly more than the recited abstract idea (See MPEP § 2106.05(h)). 
When “a NTEP certified scale” is considered individually, the claimed scanner are not specially programmed and performs functions as all other scales can do. Therefore, the scanner is not considered as “particular machine” (See MPEP § 2106.05(b)). When “the NTEP certified scale” is considered as an ordered combination, the claimed scanner limits the use of the abstract idea to a particular technological environment, which is inventory management. Since the NTEP certified scale limits the application of the abstract idea to a particular technology environment, the claim does 
This judicial exception is not integrated into a practical application because a server is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of storing safeguard/patient/inventory data) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim 1, 8, and 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system with a server to perform transmitting and storing steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claims 1, 8, and 15 are not patent eligible.
Claims 3-7, 9, 11-14, 16-20, and 22, disclose insignificant helpful content to further describe content, such as the specific plant is a medicinal plant, updating inventory based on sale; and a price is based on a weight, which are merely descriptive 
This judicial exception is not integrated into a practical application because descriptive content in claims 3-7, 9, 11-14, 16-20, and 22 further limit the abstract idea but not make it less abstract. Thus, the 3-7, 9, 11-14, 16-20, and 22-24 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 3-7, 9, 11-14, 16-20, and 22. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claims 3-7, 9, 11-14, 16-20, and 22 are not patent eligible.
The claims 23-24 recite the steps of printing information step.
The limitation of printing steps as drafted, are concepts that under broadest reasonable interpretation, cover a method of managing personal behavior. For example, in the context of these claims encompasses a user/consumer manually write the plant ID and summary information on a label and attach the label on a container. This concept falls within the certain methods of organizing human activity.  Accordingly, the claims 23-24 recite an abstract idea.
This judicial exception is not integrated into a practical application because the printing step to output summary information has found to be insignificant extra-solution activity. Accordingly, the claims 23-24 recite an abstract idea.
(Step 2B: NO). The claims 23-24 are not patent eligible.

Response to Arguments
Applicants' amendment filed on 07/30/2021 have been fully considered but they are not fully persuasive. 
Applicants remark that the newly added limitation “transmitting the safeguarded information…to a central server…government regulations” can overcome 101 rejection.
Examiner directs Applicants' attention to the office action above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ARIEL J YU/Primary Examiner, Art Unit 3687